Citation Nr: 0940615	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2007 and November 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted service connection for PTSD and assigned a 50 
percent rating from July 31, 2006, and denied service 
connection for hearing loss, tinnitus, and TDIU.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to acoustic trauma in 
service.  

2.  Tinnitus is related to acoustic trauma in service.  
    



3.  The service-connected PTSD was principally manifested by 
moderate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance; nightmares; euthymic, anxious and/or depressed 
mood; occasional panic attacks; re-experiencing traumatic 
events; persistent avoidance of trauma-related stimuli; and 
hypervigilence; as shown by predominant Global Assessment of 
Functioning (GAF) scores ranging from 55 to 60, without 
evidence of deficiencies in the areas of family, work, 
school, thinking, or judgment or total social and 
occupational impairment due to the PTSD.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claims for service connection for hearing loss 
and tinnitus, in view of the Board's favorable decision in 
these appeals, further assistance to the Veteran is 
unnecessary.  

Regarding the claim for an increased initial rating for PTSD, 
the Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in November 2006 and May 2007.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for a 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2006 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records are 
associated with the claims folder.  A statement from the 
Veteran's treating psychologist is associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  The Veteran underwent VA examination 
in October 2007 to obtain medical evidence as to the severity 
of the Veteran's PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Board notes that complete copies of the Veteran's service 
treatment records and service personnel records are not 
available for review and have been presumed to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  See the February 2007 response from 
the National Personnel Records Center (NPRC).  The only 
service record of record is the Veteran's separation 
examination report dated in June 1953.  Since complete copies 
of the Veteran's service records are unavailable, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's service records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that almost all of the Veteran's service 
treatment records are unavailable, the appeal must be decided 
upon the evidence of record.   

The Veteran asserts that he incurred bilateral hearing loss 
and tinnitus due to noise exposure in service.  The Veteran 
states that he sustained acoustic trauma in service when he 
was exposed to noise from artillery, mortar, and small arms 
fire in service in Korea during the Korean War.  See the 
March 2009 audiometric evaluation report by Dr. A.J.F.  
Service records show that the Veteran served in the 64th Tank 
Battalion of the 3rd Infantry Division.  He was awarded a 
Korean Service Medal and had one year and 5 days of foreign 
service.     

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to artillery, 
mortars, and small arms fire, and he is competent to report 
symptoms of decreased hearing and ringing in the ear.  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Although a lay person is competent to testify as to symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, the Board concludes that this 
is competent evidence that the Veteran was exposed to noise 
due to artillery, mortars, and small arms fire in service and 
he is competent to testify to observable symptoms such as 
decreased hearing or a ringing in the ears.  

The Board notes that the June 1953 separation examination 
report shows that the Veteran did not undergo audiometric 
testing upon separation.  He did undergo whispered voice test 
which was 15/15 for each ear.  The Board finds that even 
though the separation examination shows a normal whispered 
voice test, there is competent evidence of exposure to noise 
and hearing loss and tinnitus symptoms in service.  

The Board still finds the Veteran to be competent to testify 
as to the acoustic trauma that he experienced in service and 
he is competent to testify as to his symptoms of hearing loss 
and tinnitus.  The Board finds the Veteran's statements to be 
credible especially since the Veteran served with a tank 
battalion and he did serve in Korea during a time of war. 

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The private audiometric 
evaluation in March 2009 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
75
85
LEFT
45
45
60
75
90

Speech audiometry revealed speech recognition ability of 52 
percent for the right ear and 68 percent for the left ear.  
The March 2004 VA audiometric examination report indicates 
that the Veteran had tinnitus.   

The Board finds that the evidence of record establishes that 
the Veteran's current hearing loss and tinnitus are related 
to his period of service.  There is competent medical 
evidence which relates the current hearing loss and tinnitus 
to service.  In a March 2009 statement, Dr. A.J.F. stated 
that the Veteran reported being exposed to small arms fire, 
artillery and mortars in service which resulted in hearing 
loss and tinnitus and which have worsened since that time.  
Dr. A.J.F. stated that the Veteran had severe high frequency 
loss bilaterally.  He stated that there was no doubt that the 
Veteran's hearing loss and tinnitus are directly related to 
his military service.  The Board noted that the audiometric 
evaluation report also notes that the Veteran reported noise 
exposure at work after service.  However, the examiner still 
concluded that the Veteran's hearing loss and tinnitus were 
due to military service.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is competent evidence that demonstrates that the 
Veteran sustained noise exposure in service.  There is 
competent medical evidence that demonstrates that the Veteran 
had hearing loss and tinnitus in service and he currently has 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 and 
tinnitus.  There is competent medical evidence which relates 
the current bilateral hearing loss and tinnitus to the noise 
exposure in service.  The Board finds that the credible and 
probative evidence in this case supports the Veteran's claim, 
and a grant of service connection for bilateral hearing loss 
and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is granted.


III.  Entitlement to a Higher Rating for PTSD.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 




The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board finds that the criteria for an initial disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  The Board finds that for the appeal time period, the 
evidence of record shows that the PTSD more closely 
approximates the criteria for a 50 percent rating which is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as occasional panic 
attacks; sleep impairment, nightmares, disturbances of mood; 
and moderate occupational and social impairment.  

The preponderance of the evidence establishes that the PTSD 
causes moderate social and occupational impairment.  The VA 
examination report dated in October 2007 shows a GAF score of 
60 which is indicative of moderate occupational and social 
impairment.  The examiner indicated that the Veteran's PTSD 
caused moderate symptoms since service.  The examination 
report indicates that upon examination, the Veteran had 
constricted affect and anxious and depressed mood.  The 
Veteran reported having sleep impairment and interrupted 
sleep, occasional panic attacks at night; hypervigilence; re-
experiencing traumatic events; and persistent avoidance of 
trauma-related stimuli.  See also VA treatment records for 
individual therapy sessions dated in August and September 
2006 which show that the Veteran reported sleep disturbance 
and nightmares and show a GAF score of 55.  

In a September 2006 statement, a VA psychologist indicated 
that the Veteran had nightmares 5 to 7 times a week, 
avoidance of trauma-related stimuli, difficulty 
concentrating, irritability, and increased arousal.  The 
psychologist assigned a GAF score of 50.  However, VA 
treatment records dated in August 2006 and September 2006 
show that this psychologist assigned GAF scores of 55.  The 
October 2007 VA examination report indicates that the GAF 
score was 60.  The Board finds that the preponderance of the 
evidence establishes that the GAF score due to the PTSD 
ranges from 55 to 60, which is indicative of moderate 
impairment due to the PTSD, not serious or major impairment.     

The Board finds that the Veteran does not have deficiencies 
in most areas (work, school, family relations, judgment, 
thinking, or mood) and the criteria for a 70 percent rating 
have not been met.  There is no evidence of deficiencies in 
judgment.  The October 2007 VA examination report indicates 
that as far as judgment, the Veteran understood the outcome 
of his behavior.  VA treatment records dated in August, 
September, October and November 2006 show that the Veteran's 
judgment was good.  

There is no evidence of deficiencies in thinking due to PTSD.  
The October 2007 VA examination report indicates that thought 
process was unremarkable.  The Veteran did not have any 
delusions, hallucinations, or inappropriate behavior.  The 
report indicates that the Veteran had mildly impaired recent 
and immediate memory but the examiner attributed this to the 
Veteran's age.  VA treatment records dated from August 2006 
to November 2006 indicate that the Veteran's thoughts were 
logical and had coherent content.   

There is no evidence of deficiencies in work or school.  The 
medical evidence of record does establish that the Veteran 
has moderate occupational impairment due to the PTSD, as 
discussed above.  However, despite this impairment, the 
Veteran was able to obtain and retain employment as a 
mechanic until 1992 at which time he retired due to his age 
and duration of work.  See the October 2007 VA examination 
report.  The examiner noted that the Veteran managed his job 
well until retirement.  The Veteran worked for the same 
company for 32 years until he retired in 1992.  The examiner 
further noted that the Veteran's age-related memory 
impairment and concentration difficulties were obstacles to 
his ability to work.  The Board finds that the preponderance 
of the evidence establishes that while the PTSD causes 
moderate impairment, it does not cause any deficiencies in 
work.  There is no evidence of deficiencies in school.   

There is no evidence of deficiencies in family.  The medical 
evidence of record does establish that the Veteran has 
moderate social impairment due to the PTSD, as discussed 
above.  However, despite this impairment, the Veteran was 
able to establish close relationships with his family 
members.  The October 2007 VA examination report indicates 
that the Veteran reported being close to his wife and only 
son.  He reported being married for 49 years and he lived 
with his spouse.  The Veteran reported that he and his wife 
had separate bedrooms due to the nightmares from the PTSD, 
but he still reported a close relationship with his spouse 
despite this arrangement.  He also reported having friends.  
The Board finds that the preponderance of the evidence 
establishes that while the PTSD causes moderate social 
impairment, it does not cause any deficiencies in family 
relations.    

The Board finds that the evidence establishes that the 
Veteran has deficiencies in mood.  Regarding mood, the 
medical evidence of record shows that the Veteran has 
euthymic, depressed, dysphoric, and/or anxious mood due to 
the PTSD.  See the October 2007 VA examination report and VA 
treatment records. 

The Board finds that the PTSD causes deficiencies in only one 
of the six areas listed in the criteria for a 70 percent 
evaluation which are mood and family.  Accordingly, the Board 
finds that the Veteran does not have deficiencies in most 
areas, and that the criteria for a 70 percent evaluation are 
not met.  The symptomatology attributable to the service-
connected PTSD more nearly approximates the criteria for a 50 
percent evaluation under the rating schedule for evaluation 
of mental disorders.  38 C.F.R. § 4.7.  

There is no evidence of total social and occupational 
impairment due to the PTSD, and a 100 percent rating is not 
warranted for this time period.  Under the criteria for 
rating PTSD, the sole basis for a 100 percent rating is total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  The evidence of record shows 
that the Veteran has been employed during the appeal period.  
The evidence establishes that the Veteran worked for 32 years 
in the same position and he retired in 1992 due to age and 
duration of work.  The medical evidence further shows that 
his current obstacles to employment are age-related memory 
impairment and concentration difficulties.  The Veteran also 
has social contact and relationships with others.  He lives 
with his spouse.  

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an initial disability 
evaluation in excess of 50 percent for the service-connected 
PTSD, and the appeal is denied to that extent.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 50 percent evaluation is warranted for the service-
connected PTSD from July 31, 2006, the date of service 
connection.  The medical evidence shows that the PTSD has 
remained essentially constant over the entire appeal period.  
The October 2007 VA examination report indicates that the 
PTSD caused moderate symptoms since service.  Accordingly, a 
staged rating under Fenderson is not warranted. 

The Board has also considered whether there is any evidence 
which would support a remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the Veteran's service-connected PTSD has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  The medical evidence 
shows that the PTSD causes moderate occupational impairment 
and despite this impairment, the Veteran had been able to 
work fulltime as a mechanic for 32 years.  There is no 
evidence that the service-connected PTSD presents an unusual 
or exceptional disability picture.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The Board finds that the disability picture 
is not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

In summary, all applicable rating criteria as well as the 
mandates of Fenderson have been considered.  However, the 
preponderance of the evidence is against the assignment of an 
initial disability evaluation in excess of 50 percent for 
PTSD during the rating period on appeal, and the claim is 
denied.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is warranted.  The appeal is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds. 

Entitlement to an initial disability evaluation in excess of 
50 percent for the service-connected PTSD is not warranted 
and the appeal is denied.


REMAND

The Veteran is seeking a TDIU.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If 
there is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the Board decision above, service connection was granted 
for bilateral hearing loss and tinnitus.  Disability ratings 
have not yet been assigned to these disabilities.  
Consideration of the Veteran's TDIU claim must be based upon 
consideration of all service-connected disabilities.  The 
Board is deferring adjudication of the TDIU claim until the 
RO has assigned disability ratings to the service-connected 
hearing los and tinnitus and readjudicated the TDIU claim 
with consideration of these disabilities.  Accordingly, the 
issue of TDIU must be remanded in order for the agency of 
original jurisdiction to implement the above Board decision, 
assign disability ratings to the service-connected hearing 
loss and tinnitus, and readjudicate the Veteran's TDIU claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO/AMC should assign disability 
ratings to the service-connected hearing 
loss and tinnitus.  After undertaking any 
additional development which it deems 
necessary, the RO/AMC should readjudicate 
the Veteran's claim of entitlement to 
TDIU.  If the benefit sought on appeal 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


